 



EXHIBIT 10.1

SOLECTRON CORPORATION

2002 STOCK PLAN

Amended as of February 22, 2005

     1. Purposes of the Plan. The purposes of this 2002 Stock Plan are:



  •   to attract and retain the best available personnel for positions of
substantial responsibility,     •   to provide additional incentive to
Employees, Directors and Consultants, and     •   to promote the success of the
Company’s business.

     Options granted under the Plan may be Incentive Stock Options or
Nonstatutory Stock Options, as determined by the Administrator at the time of
grant.

     2. Definitions. As used herein, the following definitions shall apply:

       (a) “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.

       (b) “Applicable Laws” means the requirements relating to the
administration of stock option plans under U. S. state corporate laws, U.S.
federal and state securities laws, the Code, any stock exchange or quotation
system on which the Common Stock is listed or quoted and the applicable laws of
any foreign country or jurisdiction where Options are, or will be, granted under
the Plan.

       (c) “Board” means the Board of Directors of the Company.

       (d) “Change in Control” means the occurrence of any of the following
events:

          (i) Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of
the Exchange Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the total voting power represented
by the Company’s then outstanding voting securities; or

          (ii) A change in the composition of the Board occurring within a
two-year period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” will mean directors who either
(A) are directors of the Company as of the date hereof, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but will not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company); or

 



--------------------------------------------------------------------------------



 



          (iii) The consummation of the sale or disposition by the Company of
all or substantially all of the Company’s assets; or

          (iv) The consummation of a merger or consolidation of the Company with
any other corporation, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

       (e) “Code” means the Internal Revenue Code of 1986, as amended.

       (f) “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.

       (g) “Common Stock” means the common stock of the Company.

       (h) “Company” means Solectron Corporation, a Delaware corporation.

       (i) “Consultant” means any natural person, including an advisor, engaged
by the Company or a Parent or Subsidiary to render services to such entity.

       (j) “Director” means a member of the Board.

       (k) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

       (l) “Employee” means any person, including Officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company. A Service
Provider shall not cease to be an Employee in the case of (i) any leave of
absence approved by the Company or (ii) transfers between locations of the
Company or between the Company, its Parent, any Subsidiary, or any successor.
For purposes of Incentive Stock Options, no such leave may exceed ninety days,
unless reemployment upon expiration of such leave is guaranteed by statute or
contract. If reemployment upon expiration of a leave of absence approved by the
Company is not so guaranteed, then three (3) months following the 91st day of
such leave, any Incentive Stock Option held by the Optionee shall cease to be
treated as an Incentive Stock Option and shall be treated for tax purposes as a
Nonstatutory Stock Option. Neither service as a Director nor payment of a
director’s fee by the Company shall be sufficient to constitute “employment” by
the Company.

       (m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

       (n) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

          (i) If the Common Stock is listed on any established stock exchange or
a national market system, including without limitation the Nasdaq National
Market or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market
Value shall be the closing sales price

-2-



--------------------------------------------------------------------------------



 



for such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system on the day of determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;

          (ii) If the Common Stock is regularly quoted by a recognized
securities dealer but selling prices are not reported, the Fair Market Value of
a Share of Common Stock shall be the mean between the high bid and low asked
prices for the Common Stock on the day of determination, as reported in The Wall
Street Journal or such other source as the Administrator deems reliable;

          (iii) In the absence of an established market for the Common Stock,
the Fair Market Value shall be determined in good faith by the Administrator.

       (o) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

       (p) “Inside Director” means a Director who is an Employee.

       (q) “Nonstatutory Stock Option” means an Option not intended to qualify
as an Incentive Stock Option.

       (r) “Notice of Grant” means a written or electronic notice evidencing
certain terms and conditions of an individual Option grant. The Notice of Grant
is part of the Option Agreement.

       (s) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

       (t) “Option” means a stock option granted pursuant to the Plan.

       (u) “Option Agreement” means an agreement between the Company and an
Optionee evidencing the terms and conditions of an individual Option grant. The
Option Agreement is subject to the terms and conditions of the Plan.

       (v) “Optioned Stock” means the Common Stock subject to an Option.

       (w) “Optionee” means the holder of an outstanding Option granted under
the Plan.

       (x) “Outside Director” means a Director who is not an Employee.

       (y) “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.

       (z) “Plan” means this 2002 Stock Plan, as amended and restated.

       (aa) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor
to Rule 16b-3, as in effect when discretion is being exercised with respect to
the Plan.

-3-



--------------------------------------------------------------------------------



 



       (bb) “Section 16(b) “ means Section 16(b) of the Exchange Act.

       (cc) “Service Provider” means an Employee, Director or Consultant.

       (dd) “Share” means a share of the Common Stock, as adjusted in accordance
with Section 14 of the Plan.

       (ee) “Subsidiary” means a “subsidiary corporation”, whether now or
hereafter existing, as defined in Section 424(f) of the Code.

     3. Stock Subject to the Plan. Subject to the provisions of Section 13 of
the Plan, the maximum aggregate number of Shares that may be optioned and sold
under the Plan is 35,000,000 Shares plus (a) any Shares which have been reserved
but not issued under the Company’s 1992 Stock Option Plan (the “1992 Plan”) as
of the date of stockholder approval of this Plan and (b) any Shares returned to
the 1992 Plan as a result of termination of options or repurchase of Shares
issued under the 1992 Plan. The Shares may be authorized, but unissued, or
reacquired Common Stock.

     If an Option expires or becomes unexercisable without having been exercised
in full, the unpurchased Shares which were subject thereto shall become
available for future grant or sale under the Plan (unless the Plan has
terminated); provided, however, that Shares that have actually been issued under
the Plan shall not be returned to the Plan and shall not become available for
future distribution under the Plan, except that if Shares of restricted stock
are repurchased by the Company at their original purchase price, such Shares
shall become available for future grant under the Plan.

     4. Administration of the Plan.

       (a) Procedure.

          (i) Multiple Administrative Bodies. Different Committees with respect
to different groups of Service Providers may administer the Plan.

          (ii) Section 162(m). To the extent that the Administrator determines
it to be desirable to qualify Options granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.

          (iii) Rule 16b-3. To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3, the transactions contemplated hereunder
shall be structured to satisfy the requirements for exemption under Rule 16b-3.

          (iv) Other Administration. Other than as provided above, the Plan
shall be administered by (A) the Board or (B) a Committee, which committee shall
be constituted to satisfy Applicable Laws.

       (b) Powers of the Administrator. Subject to the provisions of the Plan,
and in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator shall have the authority, in its
discretion:

-4-



--------------------------------------------------------------------------------



 



          (i) to determine the Fair Market Value;

          (ii) to select the Service Providers to whom Options may be granted
hereunder;

          (iii) to determine the number of shares of Common Stock to be covered
by each Option granted hereunder;

          (iv) to approve forms of agreement for use under the Plan;

          (v) to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any Option granted hereunder. Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Options may be exercised (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions, and any restriction
or limitation regarding any Option or the Shares relating thereto, based in each
case on such factors as the Administrator, in its sole discretion, shall
determine;

          (vi) to construe and interpret the terms of the Plan and awards
granted pursuant to the Plan;

          (vii) to establish, amend and rescind rules and regulations relating
to the Plan, including rules and regulations relating to sub-plans established
for the purpose of satisfying applicable foreign laws;

          (viii) to modify or amend each Option (subject to Section 15(c) of the
Plan), including the discretionary authority to extend the post-termination
exercisability period of Options longer than is otherwise provided for in the
Plan;

          (ix) to allow Optionees to satisfy withholding tax obligations by
electing to have the Company withhold from the Shares to be issued upon exercise
of an Option that number of Shares having a Fair Market Value equal to the
minimum amount required to be withheld. The Fair Market Value of the Shares to
be withheld shall be determined on the date that the amount of tax to be
withheld is to be determined. All elections by an Optionee to have Shares
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may deem necessary or advisable;

          (x) to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Option previously granted by the
Administrator;

          (xi) to correct any defect, supply any omission, or reconcile any
inconsistency in the Plan, or in any Option Agreement, in a manner and to the
extent it shall deem necessary, all of which determinations and interpretations
made by the Administrator shall be conclusive and binding on all Optionees, any
other holders of Options and on their legal representatives and beneficiaries;
and

          (xii) except to the extent prohibited by, or impermissible in order to
obtain treatment desired by the Administrator under, applicable law or rule, to
allocate or delegate all or any portion of its powers and responsibilities to
any one or more of its members or to any person(s)

-5-



--------------------------------------------------------------------------------



 



selected by it, subject to revocation or modification by the Administrator of
such allocation or delegation.

          (xiii) to make all other determinations deemed necessary or advisable
for administering the Plan.

       (c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all Optionees
and any other holders of Options.

     5. Eligibility. Nonstatutory Stock Options may be granted to Service
Providers. Incentive Stock Options may be granted only to Employees.

     6. Limitations.

       (a) Each Option shall be designated in the Option Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Optionee during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000, such Options shall be
treated as Nonstatutory Stock Options. For purposes of this Section 6(a),
Incentive Stock Options shall be taken into account in the order in which they
were granted. The Fair Market Value of the Shares shall be determined as of the
time the Option with respect to such Shares is granted.

       (b) Neither the Plan nor any Option shall confer upon an Optionee any
right with respect to continuing the Optionee’s relationship as a Service
Provider with the Company, nor shall they interfere in any way with the
Optionee’s right or the Company’s right to terminate such relationship at any
time, with or without cause.

       (c) The following limitation shall apply to grants of Options:

          (i) No Service Provider shall be granted, in any fiscal year of the
Company, Options to purchase more than 750,000 Shares.

          (ii) The foregoing limitation shall be adjusted proportionately in
connection with any change in the Company’s capitalization as described in
Section 13.

     7. Term of Plan. Subject to Section 20 of the Plan, the Plan shall become
effective upon its adoption by the Board. It shall continue in effect for a term
of ten (10) years unless terminated earlier under Section 15 of the Plan.

     8. Term of Option. The term of each Option shall be stated in the Option
Agreement. In the case of an Incentive Stock Option, the term shall be ten
(10) years from the date of grant or such shorter term as may be provided in the
Option Agreement. Moreover, in the case of an Incentive Stock Option granted to
an Optionee who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock

-6-



--------------------------------------------------------------------------------



 



Option shall be five (5) years from the date of grant or such shorter term as
may be provided in the Option Agreement.

     9. Option Exercise Price and Consideration.

       (a) Exercise Price. The per share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be determined by the
Administrator, subject to the following:

          (i) In the case of an Incentive Stock Option

             (A) granted to an Employee who, at the time the Incentive Stock
Option is granted, owns stock representing more than ten percent (10%) of the
voting power of all classes of stock of the Company or any Parent or Subsidiary,
the per Share exercise price shall be no less than 110% of the Fair Market Value
per Share on the date of grant.

             (B) granted to any Employee other than an Employee described in
paragraph (A) immediately above, the per Share exercise price shall be no less
than 100% of the Fair Market Value per Share on the date of grant.

          (ii) In the case of a Nonstatutory Stock Option, the per Share
exercise price shall be determined by the Administrator. In the case of a
Nonstatutory Stock Option intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the per Share
exercise price shall be no less than 100% of the Fair Market Value per Share on
the date of grant.

          (iii) Notwithstanding the foregoing, Options may be granted with a per
Share exercise price of less than 100% of the Fair Market Value per Share on the
date of grant pursuant to a merger or other corporate transaction.

       (b) Waiting Period and Exercise Dates. At the time an Option is granted,
the Administrator shall fix the period within which the Option may be exercised
and shall determine any conditions that must be satisfied before the Option may
be exercised.

       (c) Form of Consideration. The Administrator shall determine the
acceptable form of consideration for exercising an Option, including the method
of payment. In the case of an Incentive Stock Option, the Administrator shall
determine the acceptable form of consideration at the time of grant. Such
consideration may consist of (without limitation):

          (i) cash;

          (ii) check;

          (iii) other Shares, provided Shares acquired directly or indirectly
from the Company, (A) have been owned by the Optionee for more than six
(6) months on the date of surrender, and (B) have a Fair Market Value on the
date of surrender equal to the aggregate exercise price of the Shares as to
which said Option shall be exercised;

-7-



--------------------------------------------------------------------------------



 



          (iv) consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the Plan;

          (v) a reduction in the amount of any Company liability to the
Optionee, including any liability attributable to the Optionee’s participation
in any Company-sponsored deferred compensation program or arrangement;

          (vi) any combination of the foregoing methods of payment; or

          (vii) such other consideration and method of payment for the issuance
of Shares to the extent permitted by Applicable Laws.

     10. Exercise of Option.

       (a) Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Option Agreement. Unless the Administrator provides otherwise, vesting of
Options granted hereunder shall be suspended during any unpaid leave of absence.
An Option may not be exercised for a fraction of a Share.

          An Option shall be deemed exercised when the Company receives:
(i) written or electronic notice of exercise (in accordance with the Option
Agreement) from the person entitled to exercise the Option, and (ii) full
payment for the Shares with respect to which the Option is exercised. Full
payment may consist of any consideration and method of payment authorized by the
Administrator and permitted by the Option Agreement and the Plan. Shares issued
upon exercise of an Option shall be issued in the name of the Optionee or, if
requested by the Optionee, in the name of the Optionee and his or her spouse or
in the name of a family trust of which the Optionee is a trustee. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to the Optioned Stock, notwithstanding the exercise of the Option. The
Company shall issue (or cause to be issued) such Shares promptly after the
Option is exercised; provided that if the Company shall be advised by counsel
that certain requirements under the Federal, state or foreign securities laws
must be met before Shares may be issued under this Plan, the Company shall
notify all persons who have been issued Options, and the Company shall have no
liability for failure to issue Shares under any exercise of Options because of
delay while such requirements are being met or the inability of the Company to
comply with such requirements. No adjustment will be made for a dividend or
other right for which the record date is prior to the date the Shares are
issued, except as provided in Section 13 of the Plan.

          Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

       (b) Termination of Relationship as a Service Provider. If an Optionee
ceases to be a Service Provider, other than upon the Optionee’s death or
Disability, the Optionee may exercise his or her Option within such period of
time as is specified in the Option Agreement to the extent that the Option is
vested on the date of termination (but in no event later than the expiration of
the

-8-



--------------------------------------------------------------------------------



 



term of such Option as set forth in the Option Agreement). In the absence of a
specified time in the Option Agreement, the Option shall remain exercisable for
sixty (60) days following the Optionee’s termination. If, on the date of
termination, the Optionee is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall revert to the Plan.
If, after termination, the Optionee does not exercise his or her Option within
the time specified by the Administrator, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.

       (c) Disability of Optionee. If an Optionee ceases to be a Service
Provider as a result of the Optionee’s Disability, the Optionee may exercise his
or her Option within such period of time as is specified in the Option Agreement
to the extent the Option is vested on the date of termination (but in no event
later than the expiration of the term of such Option as set forth in the Option
Agreement). In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for six (6) months following the Optionee’s
termination. If, on the date of termination, the Optionee is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option shall revert to the Plan. If, after termination, the Optionee does not
exercise his or her Option within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.

       (d) Death of Optionee. If an Optionee dies while a Service Provider, the
Option may be exercised following the Optionee’s death within such period of
time as is specified in the Option Agreement to the extent that the Option is
vested on the date of death (but in no event may the Option be exercised later
than the expiration of the term of such Option as set forth in the Option
Agreement), by the Optionee’s designated beneficiary, provided such beneficiary
has been designated prior to the Optionee’s death in a form acceptable to the
Administrator. If no such beneficiary has been designated by the Optionee, then
such Option may be exercised by the personal representative of the Optionee’s
estate or by the person(s) to whom the Option is transferred pursuant to the
Optionee’s will or in accordance with the laws of descent and distribution. In
the absence of a specified time in the Option Agreement, the Option shall remain
exercisable for nine (9) months following the Optionee’s death. If, at the time
of death, the Optionee is not vested as to his or her entire Option, the Shares
covered by the unvested portion of the Option shall immediately revert to the
Plan. If the Option is not so exercised within the time specified herein, the
Option shall terminate, and the Shares covered by such Option shall revert to
the Plan.

     11. Transferability of Options. Unless determined otherwise by the
Administrator, an Option may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Optionee, only by the Optionee. If the Administrator makes an Option
transferable, such Option shall contain such additional terms and conditions as
the Administrator deems appropriate.

     12. Formula Option Grants to Outside Directors. Outside Directors shall be
automatically granted Options each year in accordance with the following
provisions:

       (a) All Options granted pursuant to this Section shall be Nonstatutory
Stock Options and, except as otherwise provided herein, shall be subject to the
other terms and conditions of the Plan.

-9-



--------------------------------------------------------------------------------



 



       (b) Each person who first becomes an Outside Director on or after
January 7, 2004, whether through election by the stockholders of the Company or
appointment by the Board to fill a vacancy, shall be automatically granted an
Option to purchase 20,000 Shares (the “First Option”) on the date he or she
first becomes an Outside Director.

       (c) Each Outside Director shall be automatically granted an Option to
purchase 20,000 Shares (a “Full Subsequent Option”) on December 1 of each year
(beginning in 2004), provided such Outside Director was an Outside Director on
or before the last day of the first quarter of the fiscal year of the Company
just ended.

       (d) On December 1 of each year, each Outside Director who was not an
Outside Director on or before the last day of the first quarter of the fiscal
year of the Company just ended shall be automatically granted a pro-rated Full
Subsequent Option (a “Partial Subsequent Option”) calculated according to the
number of quarters of service provided by such Outside Director in the just
ended fiscal year of the Company. For purposes of this calculation, service for
only a portion of the quarter shall be deemed service for the whole quarter.

       (e) Notwithstanding the provisions of subsections (b), (c) and
(d) hereof, any exercise of an Option granted before the Company has obtained
stockholder approval of the Plan in accordance with Section 19 hereof shall be
conditioned upon obtaining such stockholder approval of the Plan in accordance
with Section 19 hereof.

       (f) The terms of each Option granted pursuant to subsections (b), (c) and
(d) shall be as follows:

          (i) the term of each Option shall be seven (7) years.

          (ii) each Option shall only be exercisable while the Outside Director
remains a Director; provided, however, that if the Outside Director (i) provides
five (5) years of continuous service as a Director or (ii) voluntarily resigns
as a Director after attaining the age of seventy (70), then each Option shall
remain exercisable until the end of its seven-year term.

          (iii) the exercise price per Share shall be 100% of the Fair Market
Value per Share on the date of grant of an Option.

          (iv) each Option shall vest as to 1/12 of the Shares subject to such
Option on each full month following its date of grant provided that the Optionee
continues to serve as a Director on such date.

       (g) The Administrator in its discretion may change and otherwise revise
the terms of Options granted under this Section 12, including, without
limitation, the number of Shares and exercise prices thereof, for Options
granted on or after the date the Administrator determines to make any such
change or revision.

     13. Adjustments Upon Changes in Capitalization, Dissolution, Merger or
Change in Control.

-10-



--------------------------------------------------------------------------------



 



       (a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock that have been
authorized for issuance under the Plan but as to which no Options have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Option, the number of Shares as well as the price per share of Common
Stock covered by each such outstanding Option, shall be proportionately adjusted
for any increase or decrease in the number of issued shares of Common Stock
resulting from a stock split, reverse stock split, stock dividend, combination
or reclassification of the Common Stock, or any other increase or decrease in
the number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an Option.

       (b) Dissolution or Liquidation. In the event of the proposed dissolution
or liquidation of the Company, the Administrator shall notify each Optionee as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may provide for an Optionee to have the
right to exercise his or her Option until ten (10) days prior to such
transaction as to all of the Optioned Stock covered thereby, including Shares as
to which the Option would not otherwise be exercisable. In addition, the
Administrator may provide that any Company repurchase option applicable to any
Shares purchased upon exercise of an Option shall lapse as to all such Shares,
provided the proposed dissolution or liquidation takes place at the time and in
the manner contemplated. To the extent it has not been previously exercised, an
Option will terminate immediately prior to the consummation of such proposed
action.

       (c) Merger or Change in Control. In the event of a merger of the Company
with or into another corporation, or a Change in Control, each outstanding
Option shall be assumed or an equivalent option or right substituted by the
successor corporation or a Parent or Subsidiary of the successor corporation.
With respect to Options granted to an Outside Director pursuant to Section 13
that are assumed or substituted for, if following such assumption or
substitution the Optionee’s status as a Director or a director of the successor
corporation, as applicable, is terminated other than upon a voluntary
resignation by the Optionee, then the Optionee shall fully vest in and have the
right to exercise the Option as to all of the Optioned Stock, including Shares
as to which it would not otherwise be vested or exercisable and such Option
shall remain exercisable for a period of three (3) months following such
termination.

          In the event that the successor corporation refuses to assume or
substitute for the Option, the Optionee shall fully vest in and have the right
to exercise the Option as to all of the Optioned Stock, including Shares as to
which it would not otherwise be vested or exercisable. If an Option becomes
fully vested and exercisable in lieu of assumption or substitution in the event
of a merger or Change in Control, the Administrator shall notify the Optionee in
writing or electronically that the Option shall be fully vested and exercisable
for a period of thirty (30) days, or such longer time as the Administrator may
provide, from the date of such notice, and the Option shall terminate upon the
expiration of such period.

-11-



--------------------------------------------------------------------------------



 



          For the purposes of this subsection (c), the Option shall be
considered assumed if, following the merger or Change in Control, the option or
right confers the right to purchase or receive, for each Share subject to the
Option immediately prior to the merger or Change in Control, the consideration
(whether stock, cash, or other securities or property) received in the merger or
Change in Control by holders of Common Stock for each Share held on the
effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the merger or Change in Control is not solely common stock of the successor
corporation or its Parent, the Administrator may, with the consent of the
successor corporation, provide for the consideration to be received upon the
exercise of the Option, for each Share subject to the Option, to be solely
common stock of the successor corporation or its Parent equal in fair market
value to the per share consideration received by holders of Common Stock in the
merger or Change in Control.

     14. Date of Grant. The date of grant of an Option shall be, for all
purposes, the date on which the Administrator makes the determination granting
such Option, or such other later date as is determined by the Administrator.
Notice of the determination shall be provided to each Optionee within a
reasonable time after the date of such grant.

     15. Amendment and Termination of the Plan.

       (a) Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.

       (b) Stockholder Approval. The Company shall obtain stockholder approval
of any Plan amendment to the extent necessary and desirable to comply with
Applicable Laws and Section 15(c) below.

       (c) Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan or any Option shall (i) impair the rights
of any Optionee, unless mutually agreed otherwise between the Optionee and the
Administrator, which agreement must be in writing and signed by the Optionee and
the Company or (ii) permit the reduction of the exercise price of an Option
after it has been granted (except for adjustments made pursuant to Section 13).
Neither may the Administrator, without the approval of the Company’s
stockholders, cancel any outstanding Option and replace it with a new Option
with a lower exercise price, where the economic effect would be the same as
reducing the exercise price of the cancelled Option. Termination of the Plan
shall not affect the Administrator’s ability to exercise the powers granted to
it hereunder with respect to Options granted under the Plan prior to the date of
such termination.

     16. Conditions Upon Issuance of Shares.

       (a) Legal Compliance. Shares shall not be issued pursuant to the exercise
of an Option unless the exercise of such Option and the issuance and delivery of
such Shares shall comply with Applicable Laws and shall be further subject to
the approval of counsel for the Company with respect to such compliance.

       (b) Investment Representations. As a condition to the exercise of an
Option, the Company may require the person exercising such Option to represent
and warrant at the time of any

-12-



--------------------------------------------------------------------------------



 



such exercise that the Shares are being purchased only for investment and
without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required.

     17. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

     18. Reservation of Shares. The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

     19. Stockholder Approval. The Plan shall be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted. Such stockholder approval shall be obtained in the manner and to the
degree required under Applicable Laws.

-13-